Citation Nr: 0821062	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-30 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1955 
to October 1959.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

By a November 2005 remand, the RO was instructed to provide 
an audiological examination to determine the etiology of the 
veteran's tinnitus.  The remand requested that the following 
nexus opinions must be provided:  whether tinnitus was 
related to military service or to any incident therein, to 
include noise exposure, and whether the tinnitus was due to 
or aggravated by any service-connected disorder.  In a March 
2006 VA audiological examination addendum, a VA examiner, 
C.T., found that left ear tinnitus was not caused by or the 
result of the veteran's military service.  In a March 2007 
remand, therefore, the Board instructed the RO to obtain a 
medical opinion regarding whether tinnitus was due to or 
aggravated by a service-connected disorder, to include 
bilateral hearing loss or right ear mastoidectomy.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (holding that RO 
compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it 
fails to ensure remand compliance).  On remand, in April and 
December 2007 VA audiological opinions, C.T. stated that 
tinnitus was not caused by or a result of military service.  

Accordingly, remand is again required to obtain an opinion 
regarding whether tinnitus is due to or aggravated by a 
service-connected disorder, to include service-connected 
bilateral hearing loss and residuals of right ear 
mastoidectomy.  Stegall, 11 Vet. App. at 271.



Accordingly, the case is remanded for the following action:

1.  The veteran's entire claims file must 
be made available and reviewed by a 
different VA audiological examiner, and a 
nexus opinion must be offered regarding 
the etiology of the veteran's tinnitus.  
The examiner must state whether the 
veteran's tinnitus is due to or aggravated 
by any service-connected disorder, to 
include service-connected bilateral 
hearing loss and residuals of right ear 
mastoidectomy.  If the examiner cannot 
provide the above requested opinion(s) 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.

2.  If the examiner determines that an 
examination is necessary to form a nexus 
opinion, one must be conducted.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Again, the claims file must 
be made available to and reviewed by the 
examiner, and the report prepared must be 
typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall, 11 Vet. App. at 268.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



